DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a first action on the merits.  A preliminary amendment was filed on 31 January 2020 amending claims 1-8.  Claims 1-8 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 31 January 2020, 29 April 2020, 01 February 2021, and 22 July 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Drawings
The drawings received on 31 January 2020 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific particles that can be deformed under the low rate load and not being deformed under the high rate load, does not reasonably provide enablement for all such particles which have this property.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to reproduce the invention commensurate in scope with these claims.
Independent claims 1, 6, 7, and 8 each recite a plurality of particles disposed in the adhesive material, the plurality of particles be deformed under the low rate load and not being deformed under the high rate load.  Claim 4 specifies that the particles have a flexible outer shell containing silicone oil fluid, and hard silica particles dispersed in the fluid, and thus does particularly describe the claimed particles.  Consequently, Claim 4 is not subject to this rejection.  Claim 5 specifies that the plurality of particles includes synthetic resin formed into a particle, however the specification does not provide details on suitable resins which have this property.  At p. 13, [0038] of the original disclosure, applicant notes that the material of the particle is not particularly limited.  This does not provide sufficient disclosure to enable one with ordinary skill in the art to reproduce the invention as claimed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –  

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (U.S. Pub. 2010/0147566).
Regarding claims 1 and 8, Sato discloses a composite multilayer wiring board used in electronic apparatus including portable telephones, personal digital assistants, notebook personal computers, and others, see p. 1, [0001-0002].  The composite wiring board includes a first wiring board, intermediate layer, and second wiring board in order, see p. 5, [0064] and FIG. 9. The intermediate layer serves as an adhesive, see p. 5, [0069] and includes a resin material, silicone oil, and boron, see p. 5, [0067].  The resin material reads on the claimed flexible adhesive material.  Sato teaches that the resin material has a Young’s modulus which at least 1% of the Young’s modulus of the first and second wiring boards in a dynamic environment, see p. 5, [0068], reading on a flexible adhesive material as claimed.
The boron in the intermediate layer has a dilatancy characteristic, see p. 5, [0067].  This is described on p. 3, [0047] and shown in FIG. 4 in which the dilatant material has a low shear stress in a static environment (low rate load) but the shear stress increases sharply according to the shear speed in a dynamic environment (high rate load).  This is consistent with particles deformed under a low-rate load and not deformed under a high-rate load as claimed.  Boron particles thus read on the claimed plurality of particles.
Regarding claim 2, The intermediate layer of Sato includes a resin and boron particles with a dilatancy characteristic as described above.  Page 6, [0077-0078] of Sato notes that the intermediate layer is capable of reducing cracking or peeling due to excessive stress.  As further described at p. 4, [0047], the dilatant material has a high shear stress in a dynamic environment (high rate load).  The resin material is flexible as described at p. 5, [0068] and thus will deform under both a low-rate load and a high-rate load as claimed.  Accordingly, under the high rate load, the adhesive resin will deform while the boron particles will not be deformed, but will be situated closer together as the resin material deforms.
Regarding claim 3, Sato teaches using silicone oil and boron particles, see p. 5, [0067].  Silicone oil reads on the claimed flexible outer shell with fluid, and the boron particles read on the claimed hard particles.
Regarding claims 6-7, Sato teaches using the adhesive with wiring boards used in electronic apparatus including portable telephones, personal digital assistants, notebook personal computers, and others, see p. 1, [0001-0002].  Such components include optical apparatuses.  Thus the wiring boards described in Sato read on the claimed electronic apparatus and optical apparatus.


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Prior Art of Record
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Holt (U.S. Pub. 2011/0283433) teaches shear-thickening fluid containing particles used in a fabric, however the shear thickening fluid containing particles are not present in an adhesive layer.
WO 2007/100312 A2 describes a shear thickening fluid for ballistic materials in which one potential use out of a multitude of uses is in an adhesive, see p. 18, [000082] of the disclosure and claim 37.  This does not provide sufficient specificity of the use of shear thickening particles in an adhesive.
JP 2005-513248 describes a polymer matrix which includes dilatant silicone particles, but the polymer matrix is not an adhesive.

Conclusion
	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday through Friday from 9:00am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759